Citation Nr: 1740388	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from August 1976 to August 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously remanded the Veteran's claims for additional development in September 2012, May 2014, November 2015 and January 2017.  The Board finds that substantial compliance with the prior remands has been accomplished as the requested development has been accomplished.  Specifically, the Board requested and the RO obtained in December 2016 adequate VA medical opinions as discussed in further detail below.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board notes that the Veteran's appeal initially included a claim for service connection for costochondral syndrome, which was first denied by the Board in a September 2012 decision.  The Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court).  In June 2013, the Court vacated the Board's decision and remanded the Veteran's appeal back to the Board for further action pursuant to a Joint Motion for Remand.  The Board finally denied the Veteran's claim for service connection for costochondral syndrome in a January 2017 decision.  Consequently, that issue is no longer on appeal at this time.



FINDINGS OF FACT

1.  Neither degenerative joint disease of the left knee nor spondylosis of the lumbar spine was shown to be present by X-ray within one year of the Veteran's discharge from active military service.

2.  The preponderance of the evidence does not establish that the Veteran had a continuity of symptomatology of his degenerative joint disease of the left knee or spondylosis of the lumbar spine from his discharge from active service to the present.

3.  Although the Veteran may have received injuries to his low back and left knee in service in a September 1978 motor vehicle accident, the preponderance of the evidence fails to demonstrate that his current lumbar spine and left knee disorders are related to the in-service motor vehicle accident.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A lumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

The Veteran contends that his current left knee and lumbar spine disorders are related to a motor vehicle accident he was involved in during his active military service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After considering all the evidence, the Board finds unfortunately that the more probative and persuasive evidence of record is against finding that the Veteran's current left knee and lumbar spine disorders are related to his active military service.  The Board acknowledges that the evidence establishes that the Veteran has current disorders of the left knee and lumbar spine.  VA examinations conducted in January 2008 diagnosed the Veteran to have degenerative joint disease with chondromalacia of the patella of the left knee and chronic lumbosacral strain with degenerative spondyloarthritis and disk disease.  VA examinations conducted in December 2016 diagnosed the Veteran to have lumbar spondylosis and left knee tendonitis/tendonosis, degenerative arthritis, meniscal tear and chondromalacia.  

Furthermore, the Board acknowledges that there is no question of in-service injuries as the service treatment records clearly demonstrate treatment for a motor vehicle accident in September 1978 and that the Veteran complained of pain in the low back and left knee at the time of the initial emergency room treatment.  However, the emergency room treatment note does not show objective findings or diagnosis of any problem with the left knee at that time, only findings of slight tenderness in the right lumbar region.  X-rays taken were negative.  The assessment was low back pain secondary to spasms, lumbar.  On follow up three days later, the Veteran's only complaints were chest and flank pain and objective findings relating to the back were "dorsal region irradiate right side toward scapula."  The assessment was "acute muscle sprain."  Moreover, treatment was with warm compresses, paraffin forte, medication and rest (put on quarters for the initial 48 hours and then profile (no PT or running) for 14 days).  There is no record of treatment with physical therapy for either the low back or the left knee as the Veteran has reported at least once.  

In addition, after the 14 days on profile, there is no record of further treatment for either the Veteran's low back or left knee during his remaining 21 months in service.  Five months after the accident, in March 1979, the Veteran failed to report on a Report of Medical History having pain in, or injury to, the low back or left knee, specifically denying having "Recurrent back pain," "Swollen or painful joints," or "'Trick' or locked knee."  Again in June 1980 at his separation examination, the Veteran denied on a Report of Medical History having any back or knee trouble and no abnormalities of the lower extremities or spine were found on his physical examination.  

Consequently, although there is evidence to show the Veteran had injuries to his lumbar spine and left knee in service, there is no in-service evidence to demonstrate that these injuries resulted in chronic disabilities during his active military service.  

Initially, the Board notes that, as the Veteran is diagnosed to have degenerative joint disease of the left knee and spondylosis of the lumbar spine, which are other terms used for osteoarthritis, that consideration of presumptive service connection is necessary.  However, the Board finds that presumptive service connection based upon either a chronic disease under 38 C.F.R. §§ 3.307(a)(6) and 3.309(a) or a continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  

There is no evidence of record to demonstrate that the Veteran's degenerative joint disease of the left knee or spondylosis of the lumbar spine was manifested to a compensable degree with one year of his discharge from active military service.  According to the December 2016 VA examiner, the first diagnosis of degenerative joint disease of the left knee made by X-rays was in September 2012.  First radiographic evidence of arthritis of the lumbar spine is a July 2014 magnetic resonance imaging (MRI) study.  Clearly these diagnoses were made many years after the Veteran's discharge from service in 1980.  Hence, the Board finds that presumptive service connection for a chronic disease pursuant to §§ 3.307(a)(6) and 3.309(a) is not warranted.

As for a continuity of symptomatology, the evidence does not establish that the Veteran has had chronic left knee or lumbar spine osteoarthritis since service.  Although the Veteran has reporting having left knee and/or low back pain since a motor vehicle accident in service, the evidence is inconsistent with that contention.  The Veteran's separation examination in June 1980 was negative for any abnormalities of the lower extremities or spine.  The first medical records relating to left knee problems are from October 1996 showing surgery for a work-related accident causing a meniscal tear and chondromalacia of the patella.  The earliest VA treatment records in the claims file from August 2006 show the Veteran reporting the onset of bilateral knee pain in 1989 from his work as a train engineer, which places the onset of his knee pain nine years after his discharge from active service.  He did not start reporting to his treating physicians the onset of his knee pain to be in service until January 2015.  As for his lumbar spine disorder, the earliest post-service treatment records of low back pain is a May 2007 VA Primary Care treatment in which the Veteran reported a one-hour episode of back pain the night before.  He reported a similar episode eight months before but no previous history of back pain.  An August 2007 Physical Medicine and Rehabilitation (PM&R) consultation note only references an approximate one year history of intermittent back pain.  A subsequent PM&R consultation note from March 2015 shows the Veteran reported having lower back pain intermittently since 1979 following an automobile/roll-over accident in service, typically present when working in the yard.  Consequently, the Board finds that there is insufficient evidence to establish that the Veteran's left knee and lumbar spine arthritis has been present since the Veteran's active service as the evidence fails to demonstrate symptoms of arthritis were present since service.  The overwhelming evidence establishes that, if the Veteran had pain, it was intermittent rather that continuous, which is required in order to show a continuity of symptomatology.  Furthermore, pain itself without a known etiology is not sufficient to establish service connection and may have many different causes.  The Veteran is not competent to relate pain to a particular etiology as such requires medical expertise unless such pain is capable of lay observation.  Knee pain such as from the injury the Veteran sustained in service is the type of pain capable of lay observation.  However, knee pain caused by some internal condition such as arthritis or a meniscal tear is not capable of lay observation and requires medical expertise and often radiographic imaging to determine the correct etiology of the pain.  Consequently, the Veteran's reports of pain alone are not sufficient to establish that he had a continuity of symptomatology of osteoarthritis since service.  Thus, the Board finds that service connection based upon a continuity of symptomatology is not warranted pursuant to § 3.303(b).

However, the Veteran may still be entitled to service connection if the overall evidence establishes that service connection is warranted.  Post service treatment records do not show treatment for a left knee or lumbar spine disorder until many years after his discharge from active military service.  

With regard to the Veteran's left knee, private treatment records in the claims file show the Veteran had left knee surgery in October 1996 for a left knee meniscal tear that was due to a work-related accident eight days prior.  These records stated that the Veteran was "injured while on duty" and that this care was related to workman's' compensation.  The post-operative diagnosis was meniscal tear and chondromalacia of the medial femoral condyle and patella.

On VA examination in January 2008, the Veteran reported that he injured his left knee initially in service but was not treated again until 1996 when he injured it stepping in a hole while working for the railroad company and underwent arthroscopic surgery for a tear of the medial meniscus and chondromalacia of the patella with loose bodies inside of the joint.  He also reported that, while he was recuperating from his knee surgery and lying down in bed, he began to experience pains in his low back and that his low back and left knee pains have persisted since then intermittently.  

However, the earliest VA treatment records in the claims file from August 2006 show the Veteran reported the onset of bilateral knee pain in 1989 from his work as a railroad engineer.  They also show the first treatment for back pain in May 2007 with report of a single one-hour episode of acute back pain and the report of a similar episode eight months before but no report of a history of back pain and a denial of trauma.  The assessment was lumbar strain.  He underwent physical therapy consultation in August 2007 at which he was noted to report having chronic bilateral knee for greater than 20 years (onset in 1980s when worked as a train conductor jumping from train to train) and mild chronic low back pain (working and next day woke up with a lot of pain) for approximately one year.  The assessment was low back pain secondary to old strain and bilateral knee pain secondary to instability and weakness with possible meniscus pathology.  

In contrast, VA treatment records from 2015 show the Veteran reported to his treating physicians that he has experienced pain in his lower back and knees since the motor vehicle accident in service and his pain has worsened over the years but has remained intermittent typically presenting with activity such as when working in the yard.  See March 20, 2015 PM&RS consultation note.  Also, at the December 2016 VA examination, the Veteran reported that his left knee pain started when he injured it in the motor vehicle accident in service and worsened until it eventually required surgery in October 1996.  He did not report the work-related injury.  He also reported that his low back pain started in service as a result of the injury in the motor vehicle accident and has worsened since then.  

In February 2015, the Veteran submitted in support of his claims Disability Benefit Questionnaires (DBQ) completed by his treating VA primary care provider.  Although in these DBQs, the Veteran's physician provides diagnoses and a medical history that the Veteran had a motor vehicle accident during service, she does not provide any nexus opinions.  In fact, she specifically checked that medical opinions were not requested.

Also in support of his claim, he submitted in March 2014 an affidavit from his ex-wife in which she stated that she knew of the Veteran's car accident and that, as a result of it, the Veteran injured his chest, knees and back.  She would give him back massages to try to help relieve his pain and his knees hurt when he walked.  She stated that she observed the Veteran on a regular basis up until their divorce in 1980 and all during that time he continued to complain about back and knee pain.  However, the Board does not assign much probative value, if any, to this statement insofar as establishing a nexus relationship between the Veteran's current disorders and his military service because it, at most, shows the Veteran's health status during his military service since he was not discharged from active service until August 1980 and she states they divorced in 1980.  She did not state when in 1980 they separated.  Thus it is unclear whether she observed the Veteran after his discharge in August 1980.  The Board acknowledges that the Veteran has reported to VA that their divorce was final on January 1, 1981.  However, this makes it possible that they separated on or before his discharge in August 1980 and, therefore, the ex-wife had no personal knowledge of the Veteran's state of health after his discharge from service.  Even if she did observe the Veteran for the few months at the end of 1980 after his discharge, the Board gives more probative weight to the Veteran's contemporaneous statements of his present medical condition in his service records (including denials of knee and back problems at separation) than to the ex-wife's post-hoc statement made 24 years later in support of the Veteran's claim for compensation as such contemporaneous statements are inherently more reliable and less likely to contain bias  or interest, or be made on faulty memory.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).      

To assist the Veteran in developing his claims, he has been provided VA examinations in January 2008, November 2012 and December 2016 along with medical nexus opinions.  In addition, VA medical nexus opinions were obtained in June 2015 and May 2016.  Each examiner has provided a medical opinion that the Veteran's left knee and lumbar spine disorders are less likely than not related to his active military service, especially the motor vehicle accident to which he relates them.  The Board has previously found that the January 2008, November 2012 and June 2015 medical opinions were inadequate for rating purposes.  The January 2008 VA examination was found inadequate because no rationale was provided by the VA examiner for the opinion provided.  However, the medical opinions provided in November 2012 and June 2015 were found inadequate under Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) on the basis that the VA examiner relied solely on the absence of the condition in the service treatment records to render the negative medical opinion.  

The May 2016 examiner specifically noted:  "Rationale:  In compliance with the request on the most recent 2507 from St Petersburg RO; the BVA decision, together with the Veteran's lay contention and his ex-wife's 3/2014 affidavit were reviewed.  After taking into consideration all the above information together with the Veteran's STR and all the other medical information submitted through the VBMS folder, I have reached a decision that this condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  

The Board finds the December 2016 medical opinion to be highly probative to the issue of whether the Veteran's current left knee and lumbar spine disorders are related to his active military service, especially the motor vehicle accident incurred therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The VA examiner opined that the Veteran's current left knee and lumbar spine disorders are less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that he extensively, comprehensively and exhaustively reviewed all possible available evidence in this Veteran's VBMS (claims file), CPRS (VA treatment records), and private medical records, plus he obtained a detailed history from the Veteran followed by a physical examination, plus reviewed the VA examination from November 2012 with its corresponding medical opinions and the medical opinions related to his low back and left knee dated in June 2015.  The examiner stated that there is no obvious connection between the Veteran's acute incident of left knee and low back pain sustained during his motor vehicle accident in September 1978 and the left knee and low back conditions that have been afflicting this Veteran subsequently after service.  The acute left knee and low back pain as a result of the motor vehicle accident resolved as evidenced by the fact that the left knee and low back pain did not keep recurring on a chronic basis during the rest of his stay during service or within a year or two after service.  Moreover, a history form signed by Veteran in March 1979 did not mention that he suffered any knee  or back injury or knee or back problems while in active service. And on Separation Examination (ETS) dated in June 1980, the soldier checked "NO" the items related to Recurrent back pain, Swollen or painful joints, Broken bones, Arthritis, Rheumatism, or Bursitis, Bone, joint or other deformity, and "Trick" or locked knee.  Moreover, the healthcare provider signing the form stated "no other significant history or complaints" after a notation related to Gonorrhea.  

The Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Although the examiner may not have specifically discussed the lay statements (and especially the ex-wife's statement), it is clear that he considered them in determining that the Veteran's left knee and low back injuries had resolved by the time of his discharge in June 1980 and in rendering the negative nexus opinion provided.  The Board does not find the lack of discussion of how the lay statements "relate to the development of the conditions" and how they "comport with generally accepted medical norms" to be detrimental to the underlying sufficiency of the medical opinions provided as the Board does not see how such information would be helpful to the Board in rendering a determination in this case.  It is within the VA examiner's purview to consider the medical evidence and consider how such evidence fits together.  The VA examiner has clearly done that in this case.  Furthermore, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Moreover, a VA examination report "must be read as a whole" to determine an examiner's rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  Here it is clear that the VA examiner conducted a thorough review of the evidence in this case, including medical and lay evidence, and he still came up with the same opinion as the previous examiners.  In fact, after stating he conducted an extensive, comprehensive and exhaustive review, the examiner stated that he could not find additional evidence to substantiate and change the opinions already released on previous occasions.  

The December 2016 examiner, as well as the prior examiners, clearly believe that the September 1978 injuries incurred in the motor vehicle accident to the left knee and low back were "acute" and resolved and that the Veteran's failure to report those injuries or continued episodes of pain on the March 1979 and June 1980 Reports of Medical History is clear evidence of resolution of those injuries along with the lack of any additional treatment in service or for one to two years after service.  In addition, although not specifically stated in his rationale, it is noted in the examination report that the current left knee and lumbar spine disorders were not diagnosed for many years after service.  The Board has also noted that the left knee meniscus injury is an intercurrent work-related injury incurred in October 1996 and, thus, is not service-related.  

Furthermore, if an opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  See Nieves-Rodriguez, 22 Vet. App. at 302; Washington v. Nicholson, 19. 362, 368 (2005) (citing United States v. Welsh, 774 F.2d 670, 672 (4th Cir.1985) ("The probative value of evidence is its tendency ... to establish the proposition that it is offered to prove.").  "VA is not permitted to completely ignore even an 'inadequate' opinion or examination, whether it is in favor or against a veteran's claim."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012)

With the above in mind, and upon further reflection, the Board finds that the earlier medical opinions previously found inadequate by the Board retain at least some probative value insofar as they tend to prove or disprove the proposition for which they were offered.  In this case, those opinions were against the Veteran's claims.  Insofar as they are in agreement with the December 2016 VA examiner's opinion, they provide corroborating evidence to support those medical opinions.  In addition, the Board notes that rationale provided for the November 2012 medical opinion as to the left knee was not solely based upon the absence of the condition in the service treatment records as set forth in the Board's remand.  The VA examiner also stated that the degenerative changes are at the same level on both knees with no evidence of more damage on the left as would be expected if the damage was unilateral as claimed by the Veteran.  Consequently, the Board does not find this medical opinion wholly inadequate as previously determined as this part of the rationale is not inadequate under Dalton, but has a different medical basis.  Thus, the November 2012 medical opinion as to the left knee disorder is still adequate for rating purposes and is assigned some probative value despite the Dalton deficiency.  

Finally the Veteran has not provided any opposing medical opinions, and he has not shown that he is competent to rebut the VA examiner's medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnoses).  The DBQs he submitted from his treating VA primary care provider are not negative nexus evidence as she specifically indicates that no medical opinions were requested.  Furthermore, insofar as any statements seen in the VA treatment records by the Veteran's treating providers that appear to express an opinion relating the Veteran's current left knee and lumbar spine disorders to the in-service motor vehicle accident, the Board finds that none of them are adequate for rating purposes or have probative value as they are clearly based solely on the Veteran's report of having a continuity of symptoms since service, which is not consistent with the evidence of record as previously discussed.  Consequently, those opinions are not based upon factually accurate bases.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).  Consequently, the Board finds that the medical opinions of record are against the Veteran's claims.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for the Veteran's current left knee and lumbar spine disorders is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


